Title: To George Washington from William Cushing, 2 February 1796
From: Cushing, William
To: Washington, George


          
            Philadelphia Feby 2. 1796
          
          After the most respectful & grateful acknowledgment of my obligations to you for the appointment you have been pleased to

make of me to the office of chief Justice of the united States, and to the hon. the Senate for their advice & consent to the Same; And after Considering the additional Care & duties attending on that important Office, which, I apprehend my infirm & declining state of health unequal to the weight of, I must beg leave to retain the place I have hitherto held, on bench during the little time I may be able, in some measure, to perform the duties of it—and pray that the return of the Commission for the office of chief Justice inclosed, may be accepted—and another person be appointed thereto. I have the honor to be, with the greatest respect, Sir, your most obedient Servant
          
            W.C.
          
        